172 F.3d 40
Amnesty America, Suing in Its Representative Capacity onBehalf of Jane Does Nos. 1 Through 60, Arrestee Victims ofOfficially Sanctioned, Intentional and Malicious PhysicalBrutality to Coerce Involuntary Service of Walking asPre-trial Detainees Sexual Harassments and Excessive Forceby Male Correction Officers in Mens' Allegheny County Jailon March 11, 1989, Jane Does No. 10, 17, 26, 52,Arrestee-Victims, Suing on Behalf of Themselves and Class of Persons
NO. 97-3349
United States Court of Appeals,Third Circuit.
November 12, 1998

1
Appeal From:  W.D.Pa.


2
Affirmed.